MIEDCase
    (Rev. 5/05)2:19-cv-13413-PDB-APP
                Request for Clerk’s Entry of Default   ECF No. 15 filed 02/11/20       PageID.65        Page 1 of 1

                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF MICHIGAN

BIGG BURGER, INC.


                    Plaintiff(s),                                Case No. 2:19-cv-13413

v.                                                               Judge Paul D. Borman

BIG BURGZS, LLC and BILLY OWENS                                  Magistrate Judge Anthony P. Patti


                    Defendant(s).
                                                             /

                                     REQUEST FOR CLERK’S ENTRY OF DEFAULT

          In accordance with Fed. R. Civ. P. 55(a), I request that a Clerk’s Entry of Default be entered against

Defendants BIG BURGZS, LLC and BILLY OWENS                                for failure to plead or otherwise defend.

                                                            AFFIDAVIT

          In support of my request for Clerk’s Entry of Default, I state that:

          1. The summons and complaint were served on              1/15/20 by substitute service by Court Order       at

                Big Burgzs Restaurant, 17627 E. Warren, Detroit, Michigan 48224 and (per Order) on 1/8/20             by



          2. The defendant has failed to plead or otherwise defend in accordance with Fed. R. Civ. P. 12.

          3. The defendant is not an infant, incompetent person or a member of the military service.

          4. This statement is true and is signed under the penalty of perjury.

Date: February 11, 2020                                          /s/Michael F. Wais

                                                                 P45482
                                                                 Howard & Howard Attorneys PLLC
                                                                 450 W. Fourth Street
                                                                 Royal Oak, MI 48067
                                                                 (24) 645-1483
                                                                 mwais@howardandhoward.com
